Title: Thomas Jefferson to Eleuthere I. du Pont de Nemours, 9 September 1817
From: Jefferson, Thomas
To: du Pont de Nemours, Eleuthère Irénée


                    
                        Dear Sir
                        Poplar Forest near Lynchburg.
Sep. 9. 17.
                    
                    Your letter of the 11th of Aug. after a long detention at Monticello, is recieved at this place, where I have now been upwards of a month. I had seen in the publick papers the unwelcome event it announced, & also the obituary notice to which your letter refers. it was but a modest sketch of the worth of M. Dupont: for of no man who has lived could more good have been said with more truth. I had been happy in his friendship upwards of 30. years, for he was one of my early intimates in France. I had witnessed his steady virtue, and disinterested patriotism thro’ all the varying scenes, regular and revolutionary, thro which that unhappy country has been doomed to pass. in these, his object never varied, that of the general good. for this no man ever labored more zealously or honestly; of which he has left abundant monuments. altho’ at the age he had attained we were aware that his close could not be very distant, yet the moment of it’s arrival could not fail to afflict us with those sentiments of regret which the loss of a beloved friend, a patriot, and an honest man, must ever excite. I sincerely condole with yourself and his family on the great void in their society produced by his loss, of which they will be long & constantly deeply sensible.
                    I duly recieved the pamphlet of M. Jullien on education, to whom I had been indebted some years before for a valuable work on the same subject. of this I expressed to him my high estimation in a letter of thanks which I trust he recieved. the present pamphlet is an additional proof of his useful assiduities on this interesting subject, which, if the condition of man is to be progressively ameliorated, as we fondly hope and believe, is to be the chief instrument in effecting it. I salute you with sentiments of great esteem and respect.
                    Th: Jefferson
                